 AERO CORPORATIONAero Corporation and Truck Driiers. Warehousemen& Helpers lUocal Union No. 512, affiliated with In-ternational BrotherhcHd of Teamsters. Chauffeurs.Warehousemen & Helpers of America. ('ases 12CA 7647 and 12 RC 5220August 14, 1978DECISION. ORDER. AND DIRECI.('ION O()SECOND ELECTIONBYl CIIAIRMIAN FANNIN(, ANl) M \lBI RS Pl \1 I I 1&NI) TRI I SI)AI 1:On April 28. 1978, Administrative l.aw Judie Pe-ter E. Donnelly issued the attached Decision in thisproceeding. Thereafter. Respondent filed exceptiolnsand a supporting brief.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions anld briefand has decided to affirm the rulings. findingr.Iandconclusions2of the Administrative Law.W Judget andto adopt his recommended Order, as modifiedherein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended. the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent. AeroCorporation, Lake City. Florida, its officers. agents,successors. and assigns. shall take the action set forthin the said recommended Order. as so modified:1. Substitute the following for paragraph l(j):"(j) In any like or related manner interfering with.restraining, or coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act."2. Delete paragraphs lc) and 2(a) and reletter re-maining paragraphs accordingl\.3. Substitute the attached notice for that of theAdministrative Law Judge.I Rcp.cldeint ha, ecepted ti certlain creCdililit findings niade hc theAdnlirlrtir.tice L.a, Judge It c, the BHrd's ectahilc hed pohIii not ti ocr-rulc it 'drlini/lllltic I a, Judles recc-ltlurlc A.ih recpcctLt I) redthbllhLunlces thle tlear prepolider.lintce f all ofI the relc ant ¢c idenice con Inces u,that tlie recciull0nI are inclrrrecl i Slldilr d /Drc Milli Prc-dultr , In , 91NI RB ':44 4I'tO). enlfd. 18X I 2d 32 (( A 3 1i951) Ae hace carefullcaniincd [lhie recird .and find mc. hbi, for resc'in his findiig,In esceptcng to lhe Adntiinlstraitl ic i Judge' findine Ihat it siolatedSec Xa)( I~ h\ vr.illinve ai u rce Ircicrce 1 lc Nelhcllthr 22 i. 970, Repondenlciclleld ic u/ricl ill .l 1.i i .' \I lr lltllctli ,lic I ai U Jlicidge erred in failing tJiI1 IS FU:R I HER ORDKERiI) that the election held in (Case12 RC 5220 be, and it hereby is. set aside. and that saidcase be. and it herehb is. remanded to the RegionalDirector for Region 123to conduct a ne, election A hrienhe deems the circumstances permit the free choice ofa bargaining representative.[Direction of Second Election and I.' lcc/l.lor foot-note omitted from publication.]flcd in thi h.ll- ..1 Ihic t'cstillcOlln, if Precident (clrno. and Peronnrel[)iet[c Kilhtl. Ith.it II .I nClllClled i uI ie s.Lirec. prior to September 26i197 uhlil lil the d.te Repo-ndenit irt hec.lmce l arc it Ihe ccrganllatilonilllt palctnt See .Itc ( rpl)lclrtiorl 233 NI RB 40I1 (1977' In this regard. Prestiicnt (iGrilcnc tcstified th. "ilt along a.boiut the niddie or latter part cfSeplticnlhcr lie a.ked tihe peclti.nnl dlreil.rr I, conduct .a uage urces Per-nqnlll Ku [)lelot h KtlhI11 teC lifile 1i1Illtl I h.,t the I cnc ertlr ltlcn Ullh (irrlnoU( cI,- itd In the L]tter pait .f Scptienber middle of -..nuelime n there"()ll ros, c\acillitlllion. affer thile (icenerr ( oculsel infrmced her that Recpcin-iai Icr d Lc I Ic [1Ili c IIC c ;iii 1 / r. l eCfforit on SepleIC llhe 2 Kulitill t etifr edtili, I ,Lit -hc cid] cdl h h id al ed' thIe ,c rCe before .he left toi I IStllclltcr l I.. He.lltll d .1 ,cIt111.lr( lllt l.cll[ 1,, iCt R citpidcllCt'... lli lll .Ice tdrilnllctratlle I acu Julidic uc,tl Icclelcdi. cI tC dic. Iti hl icctinlll. cecin Ihcugh it ua s unIorntr.adltcd\ / R [t ¢ It li- SI licii ilurlini ( ccraipci A I log rtill[c Pantrt ( , .396t S 4t4 4t)t I 96tt2. N I R It Il.cicl (tIwhrolt ( cciptnl, 2()4 I 2d '9 .t)( \ ' 1i)ti, .tiKI 14t- i S 4cX I hc dninntiitralhltc Ia.c Judg c' reflucailt. rq cid RcpwccidCit't U ititC.xeCt, ;1 cilltCitlc U., parttculiari u. irr.tltedlicit 1;,licl.l 1 ; IX ll cl t ir tCcrllili xl I l efitlifltCe c.n l intcerla. n F urlher. a.clllct x iht t \ic ll 11iitltic'l.xc I .u ldtee, io f.lr a.c the record dtcclce-s. thecc A lc x -,I c tC "1c llcxc cl ]ilitlic" ,ld "'lihcul 0eIUneniacttillcn" A\cLctdingcRj Mhile tic c o ic I iit c if ftfilitg. ac, did the cdminrincrail'c i a,Itldc thl the strci x c.c.cs Il faCI. ctderltken aiftel Re,,pondenll bec.Lamne.C.r cc i tic t ltlli c.Illplrci1. c. -onclude T hat The h the idelnce ffered hiRccpecinden! i 0T1lCilciltc lii h c the diec.ltt c.ci \ itcts Ihurdetn of estabhi] l cc c liIifchcl rilctlce tc illt' cciC Iiltcict.lc Sc, Rih'- ,I PlT,,ac gthlc 1C NI HH 1 ,-' t)-2 t1t t i-'t) enfd cIi perilient p.lrt 7s I 2d 88(II( \ S I'', l\5 c fiii I1tlial 1l Rcxponll/delll exceptloll tI the dnllcllnltr.tl;e [ auIUL&t'. -cI/ 1 lc Ilh th Supcecci- r icini ll recleld the irmIpressin rof ir-elzIIiLnc ll iiicn told cIlc.iiicc ( .irdl 'I'm qute are I kinc, h.c wcu'rec I i h, i otc '' I I e ric. rd ic,.ile til. ('Cordile tid noit .tallcn pt to oneatl hliprl'll*ll l Mdl/C I ilc clict, (c otidl te ,,ified thcit he oiclllk uppcrtedlhc I lhlci c.d lhl icc .u.t1L c I Iiconeic lhc .c skcd tht he .cs ict f.aor ofihe t 11lltl "SlIct tiec )citpieci cnlp.clhie, uere i. mar.iler If i.oni-intt ktici.cdce ind Ihc cL, ci Lcrc thait 1hlii I e, uere knlccn c I olhers.uca Clcniolt Iefer Ih.clt hel .ccLcritled Irinit {the cupecrcnlr'l ht.atemenl that Ihi,]tlclicia .rci cclicc terc lunlcr ur-ceiLante ' Schrtlln'itll IrIs ./1 .179 Ni RB8i i ( 1'i)6l \.lcdilcit uIc h. il i, ad iopt the .dmninittraltie l.au Judge',fitnihn Ihc l Ptci l tilt retilrk ucc cicilalce Of Sec Mfalc I)( onlriirt I tIhlc Adminliiratiie aIU Judge, e do not find that thecirtciiitt.icIic If thii, .i c .irrait .i hirad order. erlltlinilg Respondentfrnl.. i "LIit ,llic th llicciiei tlfilti ccIci upIn elpllic\ee rights ciuaranteed inSe,. ' ,f ihe \.1 \cirdilnCli ue I hll modift the .dminlstratile I taJudcce' recnciridcid ()rd der indl lotlce In thl, repeclAPP[ENDIXNt11( I io EipilOYI isPosII 1) BY ORI)FR O)1 ItllN \II ON \ I .\B(IR RI I iO(iNS BO\RIDAn Agenct of the United States GovernmentW Sxi i ,,oI interrogate employees concern-ing their union membership. activities. and de-sires.sVi sv11 i \ol interrogate emploNees concern-ing the union membership, actixities. and desiresof other emploNees.237 NILRB No. 64455 D4f ISIONS OF NATIONAl. IABOR REI.AI IONS BOA RDWE WIL t. NOt threaten employees bh implyingthat, if the Union is selected as their collective-bargaining representative, they will be senthome when work was slack rather than retained.WE WIt. NO- tell employees that if they do notlike their working conditions they can quit.WE Wll l. NtI threaten employees by tellingthem we would close our plant if the emploveesselected a union as their collective-hargainingrepresentative.Wti WItl NO1 solicit employees to use their in-fluence with other employees to convince themnot to become or remain members of the Ulnion.or give support or assistance to the Union.WE wiLt. NOt tell employees that they cannotdiscuss the Union while on their lunch break un-less they leave the lunchroom area.WE WItiI Not grant wage increases to our em-ployees for the purpose of inducing them to re-frain from becoming or remaining members ofthe Union or from giving assistance or supportto the Union.Wt:. Wil. NOI in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights guaranteed in Sec-tion 7 of the Act.AFRO (CORPORA'l()ONDECISIONSIAIEMENI 01F IHH CASIPETER E DONNEI.. Y. Administrative Law Judge: 'Thecharge in Case 12 CA 7647 was filed by Truck Drivers.Warehousemen & Helpers Local Union No. 512, affiliatedwith International Brotherhood of 'Ieamsters, Chauffeurs.Warehousemen & Helpers of America, herein called thePetitioner or Union, on March 29, 1977. An amendedcharge was filed by the Union on April 21. 1977. The peti-tion was filed on November 11, 1976, by the Union andpursuant to a stipulation for certification upon consentelection, an election was held on January 14, 1977. Objec-tions to the election were timely filed by the Petitioner andon April 22. 1977, the Regional Director for Region 12issued an order approving withdrawal of certain objec-tions, and directing a hearing on remaining objections andconsolidating cases for hearing.In order to resolve the objections, which are coextensivewith certain other misconduct as alleged in the complaint.a complaint in the consolidated cases issued on April 25,1977, and pursuant to a notice, a hearing was held beforethe Administrative Law Judge at Lake City. Florida, onJuly 25. 26, and 27, all in 1977. Briefs have been timelyfiled by General Counsel and Respondent which have beenduly considered.F INI)IN(IS ot FA( II iFMPl.)Y[ R'S BUSINESSFmplover is a Georgia corporation with a plant andplace of business located in Lake City, Florida. where it isengaged in the remodeling. modification, and repair ofcommercial and militarv aircraft. During the past 12months. Respondent in the course and conduct of its busi-ness operations performed services for the United StatesAir i orce and {or the United States Navy valued in excessof $50.(X)0, and during this same period of time Respon-dent purchased and received at its Lake C(it)y, Florida, fa-cilitt goods and materials valued in excess of $50,000which were shipped directly to it from points located out-side the State of Florida. The complaint alleges, the Re-spondent's answer admits. and I find that the Employer isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II I AH()OR OR(iAIZA IIONIhe complaint alleges, the Respondent in its answer ad-mits, and I find that the LUnion is a labor organizationwithin the meaning of Section 2(5) of the Act.111 I I [( DI ) I Ni AIR I .BOR PRA( I('ESA. wl'ctI. 'I'he 8(a)(I) statementsGeorge ('onner is employed by Respondent as an elec-trician. lie is supervised b? production supervisor BillyPutman. In about the second or third week of December1976. Putman called C'onner away from his work stationand engaged him in conversation. He asked Conner whathe knew about union activity within his work crew, whichemployees had passed out union cards, which had signedunion cards, and to name them. He also asked Conner if hehimself had signed a union card. Conner responded that hewas neither for nor against the Union and did not admitsigning any authorization card. Putman denied havingmade such statements to Conner; however, Conner im-pressed me as the more credible witness and I credit him.In another incident, in late December or early January.I i re is onflicitin I t lil , Ii i cgardilng iome of the 8(al. I ) alleg.IIonI,of hi., complaint Iin elrilsing thee coinflict. I ha.r laken into consilder-ition tlie .Ipplrelt Intrcst iof the ultness. In this coinnectlon. in creditingthe ietillioni oI sieverl aoI the (iencral ( ounsel s ermlplotee wltnesses. thelict that tlhex cTc ltill cililroicd hi Respoindent against lhom then lesll-liiid ,i s Ihc iaclt sltippotin llthe credibihtlit pirilcularl when weighedigalnlil tlile iohhliS 1illeCte'S Of tlte I niprllie Ini addition, I hine consideredthie inherenl prrohabhiliiis the prlhobaililies in light of other events: corrobho-r[ition oi lack if it anind COTniicncCie or incrlisitenlcie within the tesiimon,of eilach itiex,, and hetieen the ltestrilinnx ef each and thatl of other wii-nesses with similal Iapparent interests In esaluating the iestimron, of eacht'iltnes I rcls s Ipecific-alls iupon hsl I I her demeainrr anid have made mxfindings aiccordinlei iind. while Iaparl fronm considerations of demeanor. Ihac t lkel intlo aiccounlt the aohe -noted credibilit's con sideraltions; m fail-ulre to dellil each if these is not to he deemed a failure ton nix part to haxefulls coiiidered it fit4,ip/ nll I/ ith i, dt h a ia/i Airi 159 Nl RB 1 159.itI t l (1966)456 At RO CORPORA IO()Nemployee \William Cordle. also super ised bh Putman. tes-tified that he was called aia\! hs Putman fro'm his i oth kand into the shop area used by Putman ais ain office. I oemployees in the office c rc isked to lea\c. iand Pultlllmlclosed the door w ith the ohseirationl that he '.anited tohave a pri ate talk \with him Once alonte. Pulnlian raisedthe matter of the upcoming election sa,! inag 'Il'n quite sureI know hom Nou are going to sote." ( ordle affilmedPutman's assumption. adding thiat the shop neededl a UlitOIlto improve conditions. Putman stated thlt lie did not w; nito influence him one way olr another. but did sl.int to ta;lkover the conditions Cordle did not like. When aked if lihceknew how any of the other men would be sotlnge ('ordlesaid "No." adding that it uas none of his {(Cordle's) bhui-ness and did not consider it any of Putman's business. Indiscussing the matter of wo rking conditions s Puttmanil toldCordle that if the U nion did get in. it u ould possibli mneanthat when work was slack empplo ees would be sent homewhereas at present they were retained even during slackperiods.During this conversation, General I orelman JJalles Vallkcame into the room to talk to Putman and remained listen-ing to the conversation. At one point, while Putllnan andCordle were talking about conditions. Walk. addressing hisremarks to Cordle. said "If ',oU don't like the conJitionshere, you can always leave. you knos."Although Putman was called by Respondent ias a wit-ness, he did not testify about this conl ersation with ('ordle.and I credit Cordle's unrebutted testinloly .W alk does notrecall speaking to anyone except Putman during this inci-dent. However. I find that the version offered bh ( ordle isthe more reliable and I credit it.On January 3. 1977. Putman engaged aniother supersi-see, James Cason, in conversation. Putman called ('.sonaway from his work. telling him that he uaited t al to tlk tohim privately. hey went to a smnall room used bh electri-cians as a workshop. Putm;an closed the door anid tlhe'were alone. Putman asked how he was going to \ ote anidCason told him he was going to vote for the I nion. Put-man then described the Teamsters in derogatory terms as a"bunch of gangsters" and "mobsters." He said that he didnot think that the Respondent could pay union wages andthat he thought they might fold up. Putman also told C(ar-son that he had a lot of influence over other rmployees andasked him to use his influence to persuade people w hofavored the Union to "come over" to the Employer.Putman acknowledges this conv ersation with ( ason butdenies having inquired concerning C'ason's union senti-ments. He further denied having suggested that the Re-spondent might have to close if the Union came in due toits inability to pay union wages. Putman also denied hav-ing asked Cason to use his influence on behalf of the llm-ployer. However, I am unpersuaded by these denials. and Iconclude that Putman did make the representations setforth in Cason's account of the incident.Another incident involving Putman took place on Janu-ary 13, 1977, the day before the election. Theodore Fow ler.an employee, and several other employees were eatinglunch in a storage room. Putmain Vas also present. Theemployees were engaged in .a discussion concerning theoutcome of the election and union benefits w hen Plutmantold thell. according to ow lcr. "Shut up that kind of talka;nd get out of here ith it." It loeer, the, did not heedthe ad1111t1111olit anld continued forl a %hile to discuss theLniorn I he substance of this account is corroborated by( ,s1on k ho testified. "le Pu11 utlall] told us that if we want-ed to talk ii tnoln. t oe .ould h.l c to le.la e and go outside."Iultlnllt.l. although hlie appCarel .is a iitness, did not testifsabhout thi' incident. and I credit the corroborated testi-II)I1\N oI 1-o% lC i atIld ( 'ason,.PIutnman figured in another episode intt early Ja.naury1977. when (ordle camle to work wearing a jacket v. ith thenrd l I canisters" otn It and the Teamster emblem. After( ordlI began l orkilng. Putilan came to him and told himthalt he shoulld pick up his tools atnd go with Putman be-cause hlie \oas beinLg transferred. Putman told him the, werego int to see Mr. P:atterson. o erall supervisor of the electricdepartitent. W\ ith ('ordle still wearing the jacket. the) wentto see Patterson. at which time Putman left. Pattersonasked ( ordle if Putman had contacted the supervisor ofthe inalilLteLance department about the transfer, and Cor-die said he did not know. Patterson then called the super-,sot1 of the nmaliltellantce department. but ('ordle did notheeat te con ertsatio.n. Patterson next took him to theilnltlnlenace department, where he was put to work fixinga thealt. lie .,as asked bh a miilintelCance super isornamed Jimnl Moore wI h, he w as transferred. and ('ordle re-sponded bi ask ing if Moore did not know. Moore said hedid not kno,. and ( 'ordle said. "Well look at the jacket I'mw.earinig: that's shs I'v e been transferred." Moore replied."Well \ou' e got to keep warm don't you." No other men-tion s.as made of tlhejacket by any other supervisor. exceptthat hce ias told hb Putman not to wear it within 24 hoursof the election. After about a week Cordle wtas transferredback to his original department and subsequently trans-ferred to another location within the same departmenlworking on another project.( ordle wore the jacket e erN das for months until the%eaither got warm and he w;as never asked by any supervis-or to rtelOv e it. Neither Putman nor Patterson testifiedconcernillilT this alleglation and I credit ('ordle in this re-gard.2. Wage increaseIn mid-September 1976. Johnny Lassiter. a project sup-er isor. held a meeting of employees under his supervision.The purpose of the meeting was to increase production.l)uring the course of the meeting. John Grubbs. an em-ploee. asked if there was any possibility of getting a raise.lIassiter told him that he would check it out and get backwith them. Grubbs testified. "It was either the next day ortwo dy;ls after that. we had a meeting -he called the wholecre\w together And. he let us know then that there was nomoney in sight. and if we didn't like what we were getting.we could hit the road." Actuall., (irubbs thinks that hesaid "hit 9(." in reference to U 'S. Route 90. which runs infront of Respondent's plant. Likewise. Glen Barrick. an-other cres, member. states that at a meeting held at aboutthis time the wage question was raised. and the crew wasad ised by I.assiter that there would he no wage increases.and thalt if theC did not like it the, could "hit 90." Lassiter457 DECISIONS OF NATIONAL LABOR RELAI'IONS BOARDrecalled the meeting and confirms that the employeesasked for a wage increase but does not recall his response.In these circumstances, I conclude that (;rubbs and Bar-rick had the more reliable recollection, and I credit theiraccounts.On October 6. 1976, the Respondent issued a "Notice ToAll Employees." It was signed by Joseph Gurnow, presi-dent of Respondent. With respect to the matter of a wageincrease it read:In spite of our difficulties, including a very substan-tial operating loss last year, we have continued withour wage review program and intend to continue withit in the future.We have been reviewing our wage rate and we havebeen making a wage survey looking forward to thetime when we would be able to make another reviewof employees' wage rates. Because of these new con-tracts [Navy and Air Force] we expect to be able tomake an announcement in this area within the nearfuture.A posted announcement dated November 18. 1976 advisedall hourly paid employees, inter alia.We are pleased to announce, therefore, as a result ofthe completed wage review, that all hourly personnelwill receive a 20¢ per hr.. pay increase effective thepay period beginning November 22. 1976. This in-crease will be uniformly added on to the existing wagestructure. The established periodic wage review givento employees on an individual basis at six month inter-vals will continue, which means our employees willalso continue to receive regular pay increases pursuantto these wage reviews.A review of wage increases granted by the Respondentsince 1968 discloses that on August 8, 1968. a wage in-crease of 5 percent was granted. On August 29, 1969. an-other 5-percent wage increase was granted. On April 30,1971, hourly employees received a 12-cent-per-hour raise.The next raise was effective April 29, 1974. in the amountof 10 cents per hour, and the last raise prior to the one atissue was granted effective October 21, 1974. for 10 centsper hour. All of the above raises were announced in sometype of written employee communication without prior no-tice to employees that the matter was being studied bhmanagement, as in the October 6. 1976. communication.Respondent's witnesses testified that they' were officiallynotified that they had been awarded contracts for work bythe Air Force on August 23, 1976. and by the Navy aboutOctober 4, 1976. It appears that some work was done onboth the Air Force and Navy contracts in August and Sep-tember 1976.2Payment for the first Navy aircraft was re-ceived on November 2, 1976. and first payment on the AirForce planes on December 9, 1976.2 Navv aircraft was received hefore the Nals contractl Aa , is lku.i\awarded. and workt on II was performed under a short ierrnm extenslon , ,ontract to cover the third quarter of 1976, since hrginlring on ()ttohel 1. 197'the fiscal year was estahlished to run frontm clobher 1 through Sept cmher 30thereafterB. Anahls.i.s and RccommnendationI. The 8(a)(1) statementsAs found above, Putman interrogated Conner concern-ing his own activities on behalf of the Union. including hiscard signing, and further asked him questions to identifyother employees who had signed cards. This type of inter-rogation is manifestly illegal in violation of Section 8(a)(1)of the Act.In Januars 1976, Cordle was called in by Putman and,inter alia, advised that he (Putman) knew how Cordel wasgoing to vote in the election, since Cordle was a unionman. This conveys the impression that Cordle's activitieson behalf of the Union were under surveillance, and suchremarks constitute 8(a)(1) violations.In this same conversation, Putman suggested to Cordlethe possibility that if the Respondent was organized, em-ployees would be sent home rather than retained whenwork was slack, as they were now. In my opinion, eventhough this was not an outright prediction. the implicationwas unmistakable, and in my opinion, coercive, particu-larlN since there was no factual basis presented to supportit. The substance of such remark is not an expression offree speech, but rather a thinly veiled threat to reduce workhours if the employees exercised their right to organize.This violates Section 8(a)(I) of the Act.I also conclude that Walk's "hit 90" remark to Cordlemade during the same conversation was coercive. To sug-gest to an employee that his alternative to seeking to im-prove his working conditions is to look elsewhere for em-plo ment is coercive. since it is essentially interference withthe right of employees to improve their conditions throughthe exercise of rights guaranteed in Section 7 of the Act.Putman also engaged employee James Cason in conver-sation about the Union on January 3, 1977, as set outabove. In this conversation, Cason was asked how he wasgoing to vote. This is clearly interrogation concerningCason's union sentiments proscribed by the Act. In thesame conversation, Putman, after characterizing the Unionin unflattering terms, opined that the Respondent would beunable to pas union wages and might close if the facilitywere organized. Without any factual basis for this conjec-ture, it constitutes, in reality. a veiled threat of job loss as aconsequence of the employees exercising their right to or-ganize. As such, it violates Section 8(a)( I) of the Act. Put-man, also at this time, asked Cason to use his influence topersuade employees to withdraw their support from theUnion and "come over" to the Employer. This effort toundermine the organizational effort constitutes illegal em-ployer interference, in violation of Section 8(a)(1) of theAct.As to the alleged discriminators transfer of Cordle, Iconclude that the evidence does not support even a primafar ic case as to that allegation. In the first place, the recorddoes not establish that Putman was responsible for thetransfer as alleged in the complaint. The record is silent asto who was actually responsible for it. Moreover, even as-suming that Putman was, the record nowhere reflects thathe or any other supervisor ever commented to him con-cerning his wearing of the jacket at the time of his transfer.458 AERO CORPORATIONFurther, it appears that he was qualified to perform thework, was not given more onerous work, and was not re-duced in pay. Nor was any comment made to him at an,time thereafter concerning the jacket, although he wore italmost daily until the warm weather came, with the excep-tion of being told by Putman not to wear the jacket within24 hours of the election. It also appears that other employ-ees wore Teamster jackets. apparently without incident. Inshort, there is no probative evidence to support a findingthat he was transferred because he wore the jacket. and Ishall recommend that this allegation be dismissed.As to the allegation that Putman admonished emploseesnot to talk about the Union on their lunch break, it is clearthat the comments were in fact made. I further concludethat they were coercive. It appears that the conversationamong the employees took place where employees normal-ly' took their lunch, and on nonworktime Such conversa-tions at such times and places are protected. and interfer-ence therewith violates Section 8(a( 1) of the Act.2. Wage raiseAs a general proposition. an employer ma! grant wageraises to its employees regardless of a contemporaneousorganizational effort so long as the wage raise is one thatwould have been granted in the normal course of business.apart from the organizational effort. The circumstances ofeach case determine whether a wage increase is designed tostifle the organizational effort or a business decisionprompted by valid economic considerations. In the instantcase. the Respondent granted wage increases in the Nearsfrom 1968 through 1974 to hourl\ paid employees. theredoes not appear to be an's uniformits either as to theamounts or as to the dates when the raises were granted Inshort, there appears to have been no past practice to sug-gest that the instant raise was granted to conform to ansestablished pattern. As late as mid-September 1976. Re-spondent, through Supervisor Johnny I assiter. ads ised em-ployees, in substance, that there was no expectation of araise and that if they did not like it theN could all leave.Shortly thereafter, and shortl' after the Respondent he-came aware of the Union's organizational effort.3 the Re-spondent announced by written notice to employees that awage increase was under consideration. It does not appearthat such an announcement was made prior to the grantingof any previous wage increase. Thus. the timing of the an-nouncement that a wage increase was being given activeconsideration suggests, that the increase was granted not inthe normal course of business hut was designed to bluntthe Union's organizational effort.Respondent. on the other hand, contends that the wageincrease was a legitimate business judgment. Respondentposits that the timing of the wage increase was consistentwith pertinent economic considerations and recites thedates of the contracts, the receipt of contract aircraft. thecompletion of the initial work and the receipt of pa mentas supporting the logic of the increase at the time it x.asthe [.t Lonerninl the .1.. ciffort a: ii t R .dCnl'.knovedgic thereof appear I.p r n i r rrlrL 21 N I RB 4111 Nl --)At.hich I hase lakcn lIdCl[l m1111tCgranted. In m's opinion. these are inadequate explanationsfor the increase.The acquisition of the Nav. contract and the renewal ofthe Ai- I orce contract 4 do not. in my opinion, establishthat the raise in issue w;as given in the normal course of theRespondent's business operations. Both of the basic con-tracts herein had been executed and were in effect beforethe advent of the nion. but no raises were granted In the2 preceding )ears and apparently none was in prospect aslate as mid-September 1976. when inquiries thereon weremade b' some employees. The precipitous institution of awage increase shortly after the Union began organizingand the Respondent became aware thereof suggests thatconsiderations other than economic motivated the payhike. It is signific~aaint to note that the terms of the AirForce contrlict wserc at least predictable. The variable wasin the Nav l option. Whatever influence an's other workma's habe had on the decision was not presented b'h Re-spondent.Respondent introduced several documents dealing withthe Nay and Air f:orce contracts, ostensibly to supportthe contention that a wage increase was feasible. Howeverthese do not deal directlN with the issue of whether or notthe wage increase vas justified by the economic conditionof the Respondent.Nor do I deem the wage surveN conducted bo PersonnelDirector Barbara Kuhn to be a significant factor in theRespondcnrt's decision. It wIas undertaken after Respon-dent became aware of the .:nion's interest in organizingthe emplo'ees and was cursory in nature. without docu-mentation insofar as this record discloses.Accordingls, I conclude that Respondent's wage in-crease Sias timed and put into effect for the purpose ofundermining the Union's organizational effort and accord-ingl\ violates Section 8(a)(l) of the Act.The Respondent also argues that the 8(a)( ) incidentsherein are isolated aind consequently should not be viewedas either 8(a)(1) violations or as misconduct sufficient toset the election aside. VWhile it is true that the only twosupervisors in one area of a large facility were directly in-voled in the 8(a)(l) incidents, the raise herein, alsodeemed an 8(a)() II iolation. reached all of the hourly paidemplo)ees and was therefore pervasive in its effect reach-ing all hourlI paid employees. In these circumstances, Ifeel that the totalit of the misconduct herein both violatesSection 81a)( 1 ) of the Act and warrants setting the electionaside.1i OBJI( II()NS (1 IlI: EIt( 110)N]'he objections herein are coextensive with some of theallegations of the complaint. To the extent that I havefound merit in the unfair labor practice allegations. I alsoconclude that the objections based on such misconduct aresufficient to warrant setting aside the January 14, 1977.election. It is therefore recommended that the Board setaside the .lanuarN 14. 1977, election and remand Case 12N,. i, t l ilt ] N.1 ' ' .t it li..lllt .1.lr I ll 1- a 1 I fourth-',c [ tp Iltnre n a.-rcs.ctx l ,Nn \, II1,1.!1 it (rLllal'. eW.\.uL IIdll 19'4 the Air t orre .on-.[ ,. IS .. [' l ',111t r .l il l1 tIh FCll.Ldl [Ce ill i,,A L .nJI l lC. .el si hs, stills ct- J ] S I lu * tL e .. Ih, i, S ilr I, r c459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRC-5220 to the Regional Director for Region 12 for thepurpose of conducting a new election at such time as hedeems the circumstances permit the free choice of bargain-ing representative.V THE EFFEC(I OF tiE iNFAIR BOH()R PRAM 1( IS lPO()N'OMM }R('EThe activities of the Respondent set forth in section 111.above, occurring in connection with the Respondent's op-erations described in section 1, above, have a close andintimate relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.VI THU Ri.MEIDYHaving found that Respondent has engaged and is en-gaging in certain unfair labor practices, I shall recommendthat it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Nothing in the Order shall be construed as requiring Re-spondent to withdraw from employees the wage increasegranted to them on November 22, 1976.Upon the basis of the foregoing findings of fact, andconclusions, and the entire record in this case, I herebymake the following:CON CLUSIONS 01 LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By interfering with, restraining, and coercing employ-ees in the exercise of their rights guaranteed in Section 7 ofthe Act, Respondent has engaged in and is engaging inunfair labor practices proscribed by Section 8(a)( ) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended. I hereby issuethe following recommended:ORDER5Respondent Aero Corporation, Lake City, Florida. itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees concerning their unionmembership, activities and desires.(b) Interrogating employees concerning the union mem-In the event no exceptions are filed as provided bh Sec. 102.46 of theRules and Regulations of Ihe Nion,,l I.abhor Relailonms Board, the findings,conclusions, and recommended Order herein shall. as provided In Sec102.48 of the Rules and Regulations. be adopled bh the Board and bcomreits findings, conclusions, and Order. and all ohbjectlons Ihereto shall hedeemed waived for all purposeshership, activities and desires of other employees.(c) Creating the impression of surveillance of its em-ployees' union activits in order to discourage membershipin and activities on behalf of the Union.(d) Threatening employees by implying that if theUnion was selected as their collective-bargaining represen-tative. they would be sent home when work w'as slack rath-er than retained.(e) 'I elling employees that if theN did not like theirworking conditions, thev could quit.(f) Threatening employees b> telling them that Respon-dent would close its plant if the employees selected theUnion as their collective-bargaining representative.(g) Soliciting employees to use their influence with otheremployees to convince them not to become or remainmembers of the Union, or give support or assistance to theUnion.(h) Jelling employees that they could not discuss theonion while they were on their lunch break unless they leftthe lunchroom area.(i) Granting wsage increases to its employees for the pur-pose of inducing them to refrain from becoming or remain-ing members of the Union or from giving assistance orsupport to the Union.(j) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. 'lake the following affirmative action which I find isnecessar s to effectuate the policies of the Act:(a) Preserve and, upon request, make available to theBoard or its agents. for examination and copying, all pay-roll records, social security records and reports, and allother records necessary to analyze the amounts of backpaydue herein.(b) Post at its Lake ('ity, Florida. place of business, cop-ies of the attached notice marked "Appendix." 6 Copies ofthe notice on forms provided by the Regional Director forRegion 12. after being duly signed by Respondent's au-thorized representative, shall be posted by it immediatelyupon receipt thereof and be maintained by it for 60 consec-utive days thereafter, in conspicuous places. including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 12, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.The election held on January 14, 1977, in Case 12-RC5220 is hereby set aside and said case remanded to theRegional Director for Region 23, to conduct a new electionwhen he deems the circumstances permit the free choice ofa bargaining representative.IT IS Ii RI HER ORt.RE ) that the complaint herein be dis-missed insofar as it alleges violations of Section 8(a)(1) ofthe Act other than that specifically found herein.' In the thccni that hi Order is enforced ha ijudgment of a United States('ouit f Appeals. the ; ords in the notice realdin "Posted hb Order (of theNaliltit. l Ilh-br Rela.tios lita I- STEll M l ad "Posted Pursuanl It) a Judg-mICIt 'It the t nilted States ( ourt of Appeals Itiforcing an Order of theN troiitl .Labor Rellationrs iio.rd"460